303 F.2d 776
Steven Douglas HUGHES, Appellant,v.UNITED STATES of America, Appellee.
No. 19582.
United States Court of Appeals Fifth Circuit.
June 11, 1962.
Rehearing Denied July 20, 1962.

Steven Douglas Hughes, Springfield, Mo., for appellant.
Homero M. Lopez, Asst. U. S. Atty., Brownsville, Tex., for appellee.
Before TUTTLE, Chief Judge, and RIVES and BROWN, Circuit Judges.
PER CURIAM.


1
It appearing that the appellant complains of the dismissal of his petition for habeas corpus without a hearing on appellant's claim that he was mentally incompetent to stand trial on the date of his trial and conviction on December 14, 1960; and it appearing that appellant was recommended for hospitalization by the trial court and that he was subsequently transferred to the Medical Center for Federal Prisoners at Springfield, Missouri, where he is now under treatment for mental illness; and it appearing that appellant now requests appointment of counsel to represent him here in his appeal from the trial court's dismissal of his petition


2
IT IS ORDERED that appellant's petition for habeas corpus filed in the trial court be treated as a motion for vacating judgment under Section 2255, 28 U.S. Code;


3
IT IS FURTHER ORDERED that the judgment of the trial court dismissing the petition is reversed and the case is remanded for a hearing of the motion on the merits of appellant's contention that he was mentally incompetent to stand trial. See Gregori v. United States, 5 Cir., 243 F.2d 48 and Corbett v. United States, 5 Cir., 296 F.2d 131.